PER CURIAM.
By petition for certiorari we are requested to review an order of the Florida Industrial Commission vacating an order previously entered by a Deputy Commissioner.
*896Our consideration of the record and briefs of counsel leads us to the conclusion that the order of the Full Commission is without error. Oral argument is found to be unnecessary.
Certiorari is denied.
The petition for attorneys’ fees filed by Petitioner Philip C. Batzel, Jr., is also denied.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.